DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 06, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103985746 A to Li et al. (“Li”) in view of U.S. Patent No. 10,355,084 B1 to Nishi et al. (“Nishi”) and U.S. Patent Application Publication No. 2001/0028100 A1 to Schmitz et al. (“Schmitz”).						As to claim 1, although Li discloses a semiconductor device in which a main current flows in a thickness direction of a semiconductor substrate (11, 12), wherein the semiconductor substrate (11, 12) includes: an active region (1) in which the main current flows; and a termination region (2) surrounding the active region (1) on an outer side of the active region (1), and the semiconductor device includes: a first main electrode (15) provided on the active region (1); a second main electrode (10) provided on a side of the semiconductor substrate (11, 12) that is opposite to the first main electrode (15); an impurity region (25) provided on an upper layer part of the semiconductor substrate (11, 12) located on an outermost periphery of the termination region (2); a first insulating film (18) provided on a region from an inner end edge part of the impurity region (25) to a partial upper side of the semiconductor substrate (11, 12) in an outer end edge part of the termination region (2); a second insulating film (18 between 1 and 2) provided on a region from an inner end edge part of the termination region (2) to an end edge part of the active region (1); a metal field plate (26) covering a region from part of the impurity region (25) which is not covered by the first insulating film (18) to directly contact at least a partial upper side of the first insulating film (18), wherein the first insulating film (18) directly contacts the semiconductor substrate (11, 12) (See Fig. 1, ¶ 0026, ¶ 0027) (Notes: the limitation “region” is defined as an extensive, continuous part of a surface, space, or body by Dictionary.com), Li does not further disclose wherein the metal field plate is a first semi-insulating film; and a second semi-insulating film directly contacting the first insulating film and covering a region from the first semi-insulating film to a partial upper side of the first main electrode.			However, Nishi does disclose wherein the metal field plate (10) is a first semi-insulating film (10b); and an insulating film (11) directly contacting the first insulating film (37) and covering a region from the first semi-insulating film (10b) to a partial upper side of the first main electrode (2) (See Fig. 15, Column 4, lines 50-62, Column 5, lines 25-53, Column 12, lines 54-67, Column 13, lines 1-3).						Further, Schmitz does disclose a second semi-insulating film (11) covering the semiconductor device (10) as a passivation film (11) (See Fig. 1, ¶ 0007, ¶ 0010, ¶ 0014, ¶ 0024, ¶ 0027, ¶ 0028, ¶ 0030) (Notes: the second semi-insulating film meets the disclosed material).										In view of the teachings of Nishi and Schmitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li to have wherein the metal field plate is a first semi-insulating film; and a second semi-insulating film directly contacting the first insulating film and covering a region from the first semi-insulating film to a partial upper side of the first main electrode because the first semi-insulating film as the field plate provides corrosion suppression even when moisture infiltrates to improve the reliability of the semiconductor device (See Nishi Column 12, lines 54-67, Column 13, lines 1-3). Further, the second semi-insulating film decreases the sensitivity of the semiconductor device to humidity, hydrogen, etc. as compared to other passivation layers without significant negative effects on the semiconductor device (See Schmitz ¶ 0028).			As to claim 2, Li in view of Nishi further discloses wherein the first semi-insulating film (26/10b) covers a region from part of the impurity region (25) which is not covered by the first insulating film (18) to an outer end edge part of the first insulating film (18) (See Li Fig. 1).											As to claim 13, Li further discloses wherein the first insulating film (18) overlaps an upper end surface of the impurity region (25) (See Fig. 1).					As to claim 14, Li further discloses wherein the first insulating film (18) contacts the upper end surface of the impurity region (25) (See Fig. 1).	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103985746 A to Li et al. (“Li”), U.S. Patent No. 10,355,084 B1 to Nishi et al. (“Nishi”), and U.S. Patent Application Publication No. 2001/0028100 A1 to Schmitz et al. (“Schmitz”) as applied to claim 1 above, and further in view of GB 2186116 A to Chen et al. (“Chen”) and U.S. Patent Application Publication No. 2011/0101453 A1 to Lin et al. (“Lin”). The teachings of Li, Nishi, and Schmitz have been discussed above.											As to claim 10, although Nishi discloses the first semi-insulating film (10b) is a field plate electrode (10b) (See Column 12, lines 54-67, Column 13, lines 1-3), Li, Nishi, and Schmitz do not further disclose wherein the first semi-insulating film is formed of a resistive thin film made of silicon nitride having a composition with excess Si compared with Si3N4.												However, Chen does disclose wherein the first semi-insulating film (26) is formed of a resistive thin film (26) made of silicon nitride (See Fig. 8, Lines 70-125 of Page 2) and Lin does disclose wherein the first semi-insulating film (124, 126) is formed of a resistive thin film (124, 126) made of silicon nitride having a composition with excess Si compared with Si3N4 (See Fig. 1, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0023, ¶ 0024).				In view of the teachings of Li, Nishi, Chen, and Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li to have wherein the first semi-insulating film is formed of a resistive thin film made of silicon nitride having a composition with excess Si compared with Si3N4 because such a resistive thin film is capable of obtaining a desired resistance to serve as the field plate with corrosion suppression to improve the integrity and stability of the semiconductor device (See Nishi Column 12, lines 54-67, Column 13, lines 1-3, Chen Lines 70-125 of Page 2, and Lin ¶ 0023). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103985746 A to Li et al. (“Li”), U.S. Patent No. 10,355,084 B1 to Nishi et al. (“Nishi”), and U.S. Patent Application Publication No. 2001/0028100 A1 to Schmitz et al. (“Schmitz”) as applied to claim 1 above, and further in view of GB 2186116 A to Chen et al. (“Chen”), U.S. Patent Application Publication No. 2013/0037852 A1 to Tamaki (“Tamaki”), and AZO MATERIALS-Silica – Silicon Dioxide (SiO2)/Silicon Nitride (Si3N4) Properties and Applications/Silicone Rubber (“AZOM”). The teachings of Li, Nishi, and Schmitz have been discussed above.				As to claim 11, although Li in view of Nishi and Schmitz discloses wherein the first semi-insulating film (10b) is a field plate electrode (10b) and the second semi-insulating film (11) is made of silicon-rich nitride with respect to Si3N4 (See Li, Nishi, and Schmitz), Li, Nishi, and Schmitz do not specifically disclose wherein the first semi-insulating film and the second semi-insulating film each have conductivities higher than conductivities of the first insulating film and the second insulating film.				However, Chen does disclose wherein the first semi-insulating film (26) is formed of a resistive thin film (26) made of silicon-rich nitride (See Fig. 8, Lines 70-125 of Page 2) and Tamaki does disclose the first and second insulating films (29, 34) are silicon oxide/dioxide (See Fig. 4, ¶ 0087, ¶ 0132, ¶ 0140) and AZOM does disclose wherein the first semi-insulating film of Si3N4 and the second semi-insulating film of Si3N4 each have conductivities higher than conductivities of the first insulating film and the second insulating film of SiO2 (See AZOM).								In view of the teachings of Li, Nishi, Schmitz, Chen, Tamaki, and AZOM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li to have wherein the first semi-insulating film and the second semi-insulating film each have conductivities higher than conductivities of the first insulating film and the second insulating film because silicon oxide/dioxide is a commonly applied material to serve as the first and second insulating films for isolation and passivation in the semiconductor device (See Tamaki), where the first semi-insulating film of silicon-rich nitride with adjustable resistivity that serves as the field plate electrode requires a certain degree of conductivity that is not insulating (See Nishi, Chen, and AZOM) such that wherein the first semi-insulating film and the second semi-insulating film each have conductivities higher than conductivities of the first insulating film and the second insulating film.								As to claim 12, Li in view of Nishi, Schmitz, Chen, Tamaki, and AZOM further discloses wherein the first semi-insulating film (10b) of Si3N4 and the second semi-insulating film (11) of silicon-rich nitride each have a specific resistance of 1013 Ωcm or more and 1016 Ωcm or less at a voltage of 20 V and a temperature of 25ºC (See Li, Nishi, Schmitz, Chen, Tamaki, and AZOM).								Further, the claim limitation “a specific resistance of 1013 Ωcm or more and 1016 Ωcm or less at a voltage of 20 V and a temperature of 25ºC” specify an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).												Furthermore, the applicant also has not established the critical nature of the “a specific resistance of 1013 Ωcm or more and 1016 Ωcm or less at a voltage of 20 V and a temperature of 25ºC”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 					It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust obtain the recited properties in view of material compositions, design constraints and requirements, and/or operating conditions/parameters. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).		 
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Saito et al. (US 2005/0280086 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815